         Case 6:19-cv-00515-ADA Document 54 Filed 04/08/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

SOLAS OLED LTD.                                  §
                                                 §
vs.                                              §      NO: WA:19-CV-00515-ADA
                                                 §
GOOGLE INC.                                      §



                            ORDER SETTING MOTION HEARING




       The Court hereby sets and directs the parties, or counsel acting on their behalf, to appear by
phone for a telephone conference on April 14, 2020 at 02:00 PM . Please call (866) 434-5269 with
access code 9678090 to be included in the hearing.


               SIGNED on 8th day of April, 2020.



                                                     ______________________________
                                                     ALAN D ALBRIGHT
                                                     UNITED STATES DISTRICT JUDGE
